DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-14 and 21-26 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Teich on 6/10/2022.
The application has been amended as follows: 
Claim(s) 27-32 have been cancelled.
					Allowable Subject Matter
Claim(s) 15-20 and 33-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as US Patent/Publication Nos. 20200227117, 20190080784, 20180277216; 20170099050, 20170288647, CN 109891586 A, CN 107527650 A, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 15 and 33: A multi-chip package comprising: a printed circuit board; a buffer chip on the printed circuit board, the buffer chip including a first impedance control (ZQ) pad and first data input/output (DQ) pads; and a plurality of memory chips stacked on the printed circuit board and arranged apart from the buffer chip, each of the plurality of memory chips including a second ZQ pad and second DQ pads, wherein the buffer chip is configured to, perform a first ZQ calibration operation with respect to the first ZQ pad by using a ZQ resistor connected to the first ZQ pad, and to control termination resistance values of the first DQ pads of the buffer chip on the basis of a result of the first ZQ calibration operation, and wherein each of the plurality of memory chips is configured to perform second ZQ calibration operations with respect to the second DQ pads of a corresponding memory chip from among the plurality of memory chips by using a termination resistance value of a corresponding DQ pad of the buffer chip on the basis of a ZQ calibration option set between the first DQ pads of the buffer chip and the second DQ pads of the corresponding memory chip. And, An impedance control (ZQ) calibration method of a multi-chip package including a plurality of memory chips, the ZQ calibration method comprising: performing a first ZQ calibration operation with respect to a ZQ pad of a buffer chip by using a ZQ resistor connected to a ZQ terminal of the multi-chip package in the buffer chip of the multi-chip package; controlling termination resistance values of data input/output (DQ) pads of the buffer chip on the basis of a result of the first ZQ calibration operation in the buffer chip; and performing second ZQ calibration operations with respect to DQ pads of a corresponding memory chip by using a termination resistance value of a corresponding DQ pad of the buffer chip on the basis of a ZQ calibration option set between the DQ pads of the buffer chip and the DQ pads of the corresponding memory chip in each of the plurality of memory chips.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827